UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2312


BARBARA JEAN DENARDO,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner, Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Mark Coulson, Magistrate Judge. (1:16-cv-01408-JMC)


Submitted: May 31, 2018                                           Decided: June 6, 2018


Before TRAXLER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore A. Melanson, MIGNINI, RAAB & DEMUTH, LLP, Bel Air, Maryland, for
Appellant. Stephen M. Schenning, Acting United States Attorney, Aparna V. Srinivasan,
Special Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barbara Denardo appeals the orders of the magistrate judge upholding the denial

of her application for disability insurance benefits and denying her motion for

reconsideration. “In social security proceedings, a court of appeals applies the same

standard of review as does the district court. That is, a reviewing court must uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual

findings are supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873
F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks omitted).

“Substantial evidence is that which a reasonable mind might accept as adequate to

support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015)

(citation and internal quotation marks omitted). “In reviewing for substantial evidence,

we do not undertake to reweigh conflicting evidence, make credibility determinations, or

substitute our judgment for that of the ALJ.         Where conflicting evidence allows

reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

(brackets, citation, and internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied

the correct legal standards in evaluating Denardo’s claim for benefits, and the ALJ’s

factual findings are supported by substantial evidence.       Accordingly, we affirm the

district court’s judgment upholding the denial of benefits. See Denardo v. Berryhill, No.

1:16-cv-01408-JMC (D. Md. Oct. 19, 2017). We dispense with oral argument because

                                             2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3